7/31/2020                               Case 4:20-cv-00017-RGE-HCA Document      47-2AndFiled
                                                                   IM Academy:: Terms          08/03/20 Page 1 of 13
                                                                                        Conditions




                                        academies   stories   strategies   company   getting started   login              Select Language




                          Terms And Conditions
   DISCLAIMER
   Earnings Disclaimer
   WE HAVE MADE EVERY EFFORT TO ACCURATELY REPRESENT THIS WEBSITE, AND SERVICES. WE PROVIDE ABSOLUTELY NO
   GUARANTEE THAT YOU WILL EARN ANY MONEY OR ACHIEVE A FINANCIAL GOAL USING THE METHODS, INFORMATION AND
   SUGGESTIONS IN THE CONTENT PROVIDED. ANY EXAMPLES OR DEMONSTRATIONS PROVIDED ARE IN NO WAY A
   GUARANTEE OR PROMISE THAT AN INDIVIDUAL WILL MAKE FINANCIAL GAINS OF ANY KIND. THE POTENTIAL FOR EARNINGS
   IS TOTALLY DEPENDENT ON THE PERSON USING OUR WEBSITE, SERVICES, METHODS AND IDEAS. THIS WEBSITE DOES NOT
   PROVIDE OR RECOMMEND A "GET RICH SCHEME" OR A "MAKE MONEY SCHEME".

   IF REQUESTED VERIFICATION FOR ANY SPECIFIC CLAIMS OF ACTUAL EARNINGS OR EXAMPLES OF ACTUAL RESULTS CAN BE
   PROVIDED. YOUR ACTUAL LEVEL OF SUCCESS IN OBTAINING THE RESULTS CLAIMED IN OUR MATERIALS DEPENDS ON THE
   TIME YOU DEVOTE TO THE METHODS AND IDEAS PROVIDED, YOUR OWN FINANCIAL RESOURCES, YOUR VARIOUS
   EXPERIENCES, SKILLS, KNOW HOW AND YOUR OWN KNOWLEDGE. ALL THESE FACTORS VARY FROM ONE INDIVIDUAL TO
   ANOTHER. WE CANNOT GUARANTEE THE RESULTS YOU OBTAIN OR YOUR SUCCESS OR YOUR INCOME LEVEL OR ANY OTHER
   OUTCOME YOU DESIRE. WE DO NOT TAKE ANY RESPONSIBILITY FOR YOUR ACTIONS.

   CONTENT AND FUNCTIONALITY INCLUDED IN OUR SERVICES AND WEBSITE MAY CONTAIN INFORMATION THAT INCLUDE OR
   ARE BASED ON FORWARD-LOOKING STATEMENTS. FORWARD-LOOKING STATEMENTS INDICATE OUR FORECASTS OR
   EXPECTATIONS OF FUTURE EVENTS. YOU CAN IDENTIFY THESE STATEMENTS BY THE FACT THAT THEY DO NOT RELATE
   STRICTLY TO CURRENT OR HISTORICAL FACTS. THEY ALSO USE WORDS SUCH AS "EXPECT", "ANTICIPATE", "BELIEVE",
   "ESTIMATE", "PROJECT", "MAY", "POSSIBLE", "PLAN", "INTEND" AND OTHER WORDS, PHRASES AND TERMS OF SIMILAR
   MEANING IN RELATION WITH DESCRIPTIONS OF POTENTIAL OR POSSIBLE INCOME, EARNINGS OR OTHER FINANCIAL
   PERFORMANCE.

   ANY AND ALL FORWARD LOOKING STATEMENTS USED ON OUR WEBSITE OR ON ANY OF OUR SALES AND MARKETING
   CONTENT ARE SOLELY TO EXPRESS OUR OWN OPINION OF INCOME POTENTIAL. A LARGE NUMBER OF FACTORS WILL
   AFFECT YOUR FINANCIAL RETURNS AND ACTUAL RESULTS. WE PROVIDE NO GUARANTEES THAT YOU WILL OBTAIN RESULTS
   SUCH AS OURS OR ANYONE ELSE'S. IN FACT NO GUARANTEES ARE GIVEN THAT YOU WILL ACHIEVE ANY RESULTS
   WHATSOEVER FROM OUR WEBSITE, METHODS, SUGGESTIONS OR OUR OTHER CONTENT. ANY RESULTS OR FINANCIAL
   PERFORMANCE YOU MAY SEE ON OUR WEBSITE OR WITHIN ANY OF OUR CONTENT ARE NOT TYPICAL. YOUR RESULTS WILL
   VARY FROM OTHER PEOPLE'S.

   YOU MUST DO YOUR OWN INDEPENDENT RESEARCH PRIOR TO ENGAGING IN ANY KIND OF BUSINESS ACTIVITY INCLUDING
   ANY ACTIVITY WHEN YOU HAVE EXPECTATIONS OF SPECIFIC RESULTS OR FINANCIAL RETURNS.

   Every Member, Potential Member, Free Trial Member, Interested Customer, or Subscriber of any sort, must fully read this legal
   disclaimer, understand, and agree, to the legal terms stipulated.

   THERE ARE MAJOR RISKS IN TRADING, INVESTING, AND DAY TRADING ONLINE, WHICH MAKES IT UNSUITABLE FOR EVERYONE.
   I. Logging onto and using information provided on iMarketsLive.com or submitting an application for any of our services
   including but not limited to Free Trials, Subscription-Based Services, etc. (hereafter referred to as "MEMBER", "SUBSCRIBER", OR
   "MEMBERSHIP"), you hereby agree unconditionally to the legal terms and condition stated here.

   II. The website, iMarketsLive.com, which is wholly-owned by of International Markets Live, Inc., is an independent website
   providing information for online traders, day traders, day trading "SUBSCRIBERS", momentum traders, etc., to distribute and
   exchange information in various forms on subjects including but not limited to FOREX, Futures, and Equities Trading.

   III.Information provided in any of the services provided by iMarketsLive.com is solely for educational purposes only. As such, no
   legal responsibility is assumed by us, and the accuracy or reliability of information, quotes, opinions, or advice that results from
   any of our services is absolutely not guaranteed. Every "SUBSCRIBER" assumes sole legal responsibility for his or her decisions to
   follow suggestions made in any of our services to BUY or SELL Stocks, FOREX Lots, Futures, or Equities.

   IV. International Markets Live, Inc., iMarketsLive.com, and any of our subsidiaries, do not guarantee or represent that any
   "SUBSCRIBER" who follow any suggestions or advice given in any of our services, will be making proﬁts.
                                                                                                                       EXHIBIT
                                                                                                                                     exhibitsticker.com




                                                                                                                           A
https://im.academy/termsAndConditions                                                                                                                     1/13
7/31/2020                               Case 4:20-cv-00017-RGE-HCA Document      47-2AndFiled
                                                                   IM Academy:: Terms          08/03/20 Page 2 of 13
                                                                                        Conditions

   V.International Markets Live, Inc., its staff, consultants, and/or outsourcers, may hold positions in multiple Stocks, FOREX Lots,
   Futures, or Equities, mentioned in any of the services we provide. We are not obliged in any way to reveal information about this
   including but not limited to academies
                                the time ofstories strategies of company
                                              acquisition                 getting started
                                                                 Stocks, FOREX,           login
                                                                                    Futures,                                          Select Language
                                                                                              or Equities, as well as the amount of the  position
   held or the closing time of a position.

   VI. We recommend that every "SUBSCRIBER" seeks information from his or her preferred ﬁnancial or investment advisor before
   getting into trading Stocks, FOREX, Futures, or Equities. Therefore, iMarketsLive.com is not providing, whatsoever, any
   professional services, whether ﬁnancial or investment, and every potential "SUBSCRIBER" is recommended to seek fundamental
   trading education.

   VII.I ("SUBSCRIBER") understand and agree that iMarketsLive.com reserves the right to cancel my subscription at its absolute
   discretion, and no form of refund will be due to me for whatever reason. I also agree and understand that I reserve the right to
   cancel my membership by the terms stipulated in the TERMS & CONDITIONS page. I agree that deciding to terminate my
   'MEMBERSHIP' before the expiration date of my current subscription entitles me to no form of credits or refunds for my unused
   'SUBSCRIPTION' or 'MEMBERSHIP'. I understand that in the event that I cancel my 'MEMBERSHIP' prior to my current
   subscription period being completed, I am not entitled to any credits or refunds for my unused 'MEMBERSHIP' or
   'SUBCRIPTION' term.

   VIII. In addition, iMarketsLive.com, reserves the right to approve or deny the reactivation of a canceled membership. Moreover,
   iMarketsLive.com is under no legal obligation to disclose reasoning for such denials.

   IX. ('SUBSCRIBER' may hereinafter be referred to as 'I', 'MY', 'ME', 'YOU') I accept sole responsibility for any and all day trading,
   online trading, or online trading decisions, and accept that such decisions are made by ME alone. All transactions that occur in
   MY trading account with MY preferred broker are MY responsibility and I accept all legal responsibility for them. Heavy losses can
   be incurred when buying or selling FOREX, Stocks, Futures, or Equities, and YOU should carefully analyze YOUR ﬁnancial
   condition to determine if trading FOREX, Stocks, Futures, or Equities Contracts, is ﬁnancially prudent for you. I understand that
   buying or selling Stocks, FOREX, Futures, or Equities, can expose me to severe risks including the fact that I can suffer a loss of a
   percentage (if not 100%) of MY capital, cash, and/or assets pledged to trade Stocks, FOREX Lots, Futures Contracts, or Equities,
   through MY legal preferred broker.

   X. I understand that iMarketsLive.com is not responsible in any way, whatsoever, for any trading transactions that occur in MY
   trading account between ME and MY preferred broker. I agree that there may be periods when the Market turns against ME, or
   unfavorable Market conditions arise which make it hard, if not impossible, for Me to liquidate a position, and I assume full legal
   responsibility should this occur. I agree that purchasing or selling Stocks, FOREX Lots, Futures, and Equities, stated in any of the
   services provided by iMarketsLive.com may result in a proﬁt or loss.

   XI. I understand as a trader that I am fully responsible for MY orders placed; MY orders ﬁlled; MY Stocks, FOREX Lots, Futures
   Contracts, or Equities, sold; MY Stocks, FOREX Lots, Futures Contracts, or Equities, bought; MY earned proﬁts or MY incurred
   losses.

   XII. I agree and understand that while the proﬁts of day trading Stocks, Futures, FOREX, or Equities, can be substantial, I am also
   exposed to the risk of heavy losses of MY cash, capital, or assets, and therefore agree not to hold International Markets Live, Inc.,
   and any of its subsidiaries, responsible for any losses, no matter how large they may be. I understand that there may be other
   risks involved in the Buying/Selling of Stocks, FOREX, Futures, and Equities, online, not stated in this DISCLAIMER and it is my
   absolute legal responsibility to know, investigate, research, and assume, all additional risks inherent in trading. I also agree that
   past performance of any of the services offered by iMarketsLive.com should NOT be the basis for expected results of MY trading.

   XIII. International Markets Live, Inc., iMarketsLive.com, or any of its subsidiaries, will not be held responsible to 'SUBSCRIBERS', or
   any other parties, for incurred losses, costs or expenses, loss of use, and damages (consequential/incidental or both) resulting
   from mistakes in, omissions from, or changes to, information, links, downloaded material or other materials, a 'SUBSCRIBER'
   may receive or come into contact with, while accessing the website. We do not provide any guarantees for the accuracy or
   validity of information provided in any of our services generated from generally reliable sources due to the refusal of such
   companies to provide legal guarantees for their information.

   XIV.The website, iMarketsLive.com, does not accept any liability or legal responsibility for, arising out of use, any investment,
   online trades, interpretation, or acceptance, of any information available on this website. YOU agree to access this website at your
   own risk and we do not provide any legal warranty that information available or obtained on this website is absolutely accurate
   and reliable, or that accessing our servers cannot expose YOU to viruses or other forms of harm. YOU understand that you are
   solely responsible for damage or costs arising from damage to YOUR computer and any of its components.

   XV. YOU agree to refrain from copying, duplicating, and/or soliciting information, material, and other properties owned by
   iMarketsLive.com, or any of the services we provide unless we grant YOU prior written approval and consent.

   XVI. YOU agree that the absolute risk of YOUR trading technique in the trading of Stocks, FOREX, Futures, or Equities, lies solely
   with you and you accept full legal responsibility for it. You reserve the right to act upon or discard recommendations made in the
   services we offer and should YOU decide to act upon any of them then YOUR actions are solely YOUR legal decision and

https://im.academy/termsAndConditions                                                                                                                   2/13
7/31/2020                               Case 4:20-cv-00017-RGE-HCA Document      47-2AndFiled
                                                                   IM Academy:: Terms          08/03/20 Page 3 of 13
                                                                                        Conditions

   International Markets Live, Inc., or any of its subsidiaries, will NOT be held responsible.

   XVII. The website, iMarketsLive.com,
                                academies advises
                                           stories all 'SUBSCRIBERS'
                                                    strategies company to practice
                                                                       getting started Demo
                                                                                        login Trading (trading accounts that do not  use
                                                                                                                                 Select    real
                                                                                                                                        Language

   cash) UNTIL you come about with a strategy that ensures consistent proﬁt. Don't forget that real trading is substantially different
   from Demo trading. Demo Trading mitigates actual market conditions including, but not limited to, quick moving markets,
   failure to have an order ﬁlled, bad market conditions, and so forth. An estimated 30% of your proﬁts during demo trading should
   be deducted from your proﬁts as this gives YOU a realistic view of possible earnings in actual trading. Keep in mind that there
   are no guarantees as to how much proﬁts YOU will earn when trading with YOUR own money, even with the deduction of this
   ﬁgure. YOU are fully responsible for any risks inherent in your trades, and any online trading techniques YOU develop by using
   any of our services can expose you to risks.

   XVIII. International Markets Live, Inc. reserves the legal right to review and make changes to its 'MEMBERSHIP' fees at any time it
   deems necessary without prior notiﬁcation to subscribers of such adjustments.

   XIV. We have a Zero Tolerance Policy for promotion of stocks, abusive language, or acts that we deem disruptive in our Live
   Trading Rooms, or other areas of our website. And, iMarketsLive.com reserves the right to terminate 'SUBSCRIBERS' found guilty
   of this policy.

   XV.International Markets Live, Inc. does not represent itself as an Investment Advisor, or investing in Stocks, Futures, or Equities.
   We therefore do not provide any kind, whatsoever, of investing advice.

   TRADE SIGNALS SERVICE AND FOREX
   Risk Disclosure
   You should carefully think over your investment objectives, risks and experience before participating in the Futures & Forex
   market. It is important to not invest money you cannot afford to lose.

   Considerable risks in Futures & Forex transactions exist. Those risks include without limitation, leverage, creditworthiness, limited
   regulatory protection and market volatility that may substantially affect the price, liquidity of a currency or currency pair or
   Futures Contract.

   As a result of the volatile nature of Futures & Forex trading, any market movement will have an equal effect on your deposited
   funds. There is a possibility that you could sustain a total loss of initial margin funds and be required to deposit extra funds to
   maintain your position. If you fail to satisfy any margin requirement, your position may be liquidated and you become
   responsible for any losses. To manage exposure, employ different risk-reducing strategies.

   You also can face with different risks associated with using an Internet-based trading systems including, without limitation, the
   hardware, software, and Internet connection failures. International Markets Live is not responsible for any communication
   failures or delays when trading via the Internet.

   International Markets Live is not liable for any loss or damage, including without limitation, any loss of proﬁt, which may arise
   directly or indirectly from use of or reliance on systems and signals provided by services of International Markets Live.
   International Markets Live is not responsible for correctness of any signals and systems available through International Markets
   Live.

   Any opinions, news, research, analyses, prices, or other information offered by International Markets Live does not constitute
   investment advice. International Markets Live will not accept liability for any loss or damage, including without limitation to, any
   loss of proﬁt, which may arise directly or indirectly from use of or reliance on such information.

   Policies & Procedures
   Notice: Please be aware that due to high incidences of online fraud, people in the following countries may be asked to send in
   notarized, original copies of their documents: Malaysia, Thailand, Singapore, Indonesia, Russia, Nigeria, India, Pakistan and the
   Philippines.

   Furthermore, we are unable to offer services to the following countries:
   * Afghanistan
   * Belarus
   * Burma
   * Chad
   * China
   * CÃt́e d'Ivoire
   * Cuba
   * Democratic Republic of the Congo
   * Equatorial Guinea
   * Iran
   * Iraq
   * Lebanon

https://im.academy/termsAndConditions                                                                                                              3/13
7/31/2020                               Case 4:20-cv-00017-RGE-HCA Document      47-2AndFiled
                                                                   IM Academy:: Terms          08/03/20 Page 4 of 13
                                                                                        Conditions

   * Liberia
   * Montana, USA
   * North Korea                        academies   stories   strategies   company   getting started   login               Select Language

   * Rwanda
   * Sudan
   * Syria
   * Zimbabwe

   SECTION ONE: INDEPENDENT AFFILIATE STATUS
   1.01 BECOMING AN INDEPENDENT AFFILIATE
   An applicant becomes an Independent Afﬁliate ("Independent Sales Representative") of International Markets Live, Inc. when
   the applicant's completed Application and Agreement has been received and accepted by the Company, by Internet or by mail,
   at its Home Ofﬁce. Company reserves the right to decline any Agreement for any reason, at its sole discretion.

   Independent Afﬁliate uses his/her best effort to promote and sell products and services of Company to consumers pursuant to
   the Agreement contained within these Policies and Procedures and Terms and Conditions. In doing so, Independent Afﬁliate will
   maintain the high standards of honesty, and integrity and business ethics when dealing with Consumers, Company or other
   Company Independent Afﬁliates.

   1.02 MEMBERSHIP FEES, CHARGES AND/OR PURCHASES
   An initial fee, charge and/or purchase may required to become an Independent Afﬁliate. As an Independent Afﬁliate, you agree
   to pay and authorize automatic, recurring, billing of the membership fee by any available payment methods, until cancelled. Any
   automatic, recurring, billing of the membership fee is not refundable and will not be prorated. You authorize Company to initiate
   debit entries from the account provided and for the membership fee, as well as any other purchases made on the Site.

   1.03 INDEPENDENT AFFILIATES OBLIGATIONS & RIGHTS
   Independent Afﬁliates are authorized to sell Company products and services and to participate in the Independent Afﬁliate
   Compensation Plan. Independent Afﬁliates may sponsor new Independent Afﬁliates.

   1.04 LEGAL AGE
   Independent Afﬁliates must be of legal age in the state / province / country of their residence.

   1.05 DIVORCE
   When a couple sharing Independent Afﬁliate entity divorces or separates, Company will continue to pay commission checks in
   the same manner as before the divorce or separation until it receives written notice signed by both parties or a court decree
   which speciﬁes how future commission checks should be paid, provided and if applicable, the couple has complied with the
   requirements of Section 5.03.

   1.06 CORPORATIONS, PARTNERSHIPS & TRUSTS
   Corporations, partnerships, limited liability companies or other forms of business organizations or trusts may become
   Independent Afﬁliates of Company when the Agreement is accompanied by a federal ID number.

   Shareholders, directors, ofﬁcers, partners, members, beneﬁciaries and trustees, as applicable of Independent Afﬁliate entity
   must agree to hold such title, and Company will hold each personally liable and bound by the Agreement and these Policies and
   Procedures and Terms and Conditions.

   1.06 FICTITIOUS OR ASSUMED NAMES
   A person or entity may not apply as Independent Afﬁliate using a ﬁctitious or assumed name.

   1.08 INDEPENDENT AFFILIATE STATUS
   Independent Afﬁliates are Independent Contractors responsible for determining their own activities without direction or control
   by Company. They are not franchisees, joint venture, partners, employees or agents of Company and are prohibited from stating
   or implying, whether orally or in writing, otherwise. Independent Afﬁliates have no authority to bind Company to any obligation.
   Company is not responsible for payment or co-payment of any employee beneﬁts. Independent Afﬁliates are responsible for
   liability, health disability and worker's compensation insurance. Independent Afﬁliates set their own hours and determine how to
   conduct business, subject to Company Agreement, the Policies and Procedures and Terms and Conditions.

   1.09 TAXATION
   As Independent Contractors, Independent Afﬁliates will not be treated as franchisees, owners, employees or agents of Company
   for federal or state tax purposes including, with respect to the Internal Revenue Code, Social Security Act, federal unemployment
   act, state unemployment acts or any other federal, state, or local statute, ordinance, rule or regulation. At the end of each calen‐
   dar year, Company will issue to each Independent Afﬁliate an IRS Form 1099, as required by law, or other applicable
   documentation for non-employee compensation as an Independent Afﬁliate.

   1.10 INDEPENDENT SALES REPRESENTATIVE IDENTIFICATION NUMBER



https://im.academy/termsAndConditions                                                                                                        4/13
7/31/2020                               Case 4:20-cv-00017-RGE-HCA Document      47-2AndFiled
                                                                   IM Academy:: Terms          08/03/20 Page 5 of 13
                                                                                        Conditions

   Independent Afﬁliates are required by federal law to obtain a Social Security number or Federal ID number. Independent
   Afﬁliates will be identiﬁed by this number, or a company assigned number, for purposes of Company's business. The
                              academies Number
   Independent Afﬁliate Identiﬁcation    stories strategies
                                                  must be company   getting
                                                            placed on       started and
                                                                      all orders     logincorrespondence with the Company.    Select Language



   1.11 LEGAL COMPLIANCE
   Independent Afﬁliates must comply with all federal, state and local statutes, regulations and ordinances concerning the
   operation of their business. Independent Afﬁliates are responsible for their own managerial decisions and expenditures in‐
   cluding all estimated income and self-employment taxes.

   1.12 NO EXCLUSIVE TERRITORIES
   No franchise is granted and there are no exclusive territories for sales or sponsoring purposes. No geographical limitations exist
   on sponsoring or selling within the United States; provided, however, that Company reserves the right not to sell product or
   services or contract with Independent Afﬁliates in speciﬁed states / provinces within United States.

   SECTION TWO: TERM & RENEWAL
   2.01 TERM
   Subject to the terms of Section 4.01, the Agreement shall have a term which shall begin on the date of acceptance by Company
   and end one year from the date thereof (the "Anniversary Date").

   2.02 RENEWAL
   Independent Afﬁliates must renew annually, on the Anniversary Date and Independent Afﬁliate has the right to decline to
   accept any renewal at its sole discretion. Company may require that Independent Afﬁliates execute a new Agreement upon
   renewal. Independent Afﬁliates not renewing by the renewal date shall be deemed to have voluntarily terminated their
   Independent Afﬁliate relationship with Company, and thereby lose their Independent Afﬁliate entity, all sponsorship rights, their
   position in the Compensation Plan and all rights to commissions and bonuses. Independent Afﬁliates who fail to renew their
   Independent Afﬁliate status may not reapply under a new sponsor for three (3) months after non-renewal.

   SECTION THREE: SPONSORSHIP
   3.01 SPONSORING
   Independent Afﬁliates may sponsor other Independent Afﬁliates into Company's business. Independent Afﬁliates must ensure
   that each potential new Independent Afﬁliate has reviewed and has had access to the current Policies and Procedures, Terms
   and Conditions and Compensation Plan prior to or when giving the individual an Agreement.

   3.02 MULTIPLE AGREEMENTS
   If an applicant submits multiple Independent Afﬁliates which list different sponsors, only the ﬁrst completed Agreement
   received by Company will be accepted.

   3.03 TRAINING REQUIREMENT
   A Sponsor must maintain an ongoing professional leadership association with Independent Afﬁliates in his or her organization
   and must fulﬁll the obligation of performing a bona ﬁde supervisory or sales function in the sale or delivery of products and
   services.

   3.04 INCOME CLAIMS
   Independent Afﬁliates must truthfully and fairly describe the Compensation Plan. No past, potential or actual income claims
   may be made to prospective Independent Afﬁliates, nor may Independent Afﬁliates use their own incomes as indications of the
   success assured to others. Commission checks may not be used as marketing materials. Independent Afﬁliates may not
   guarantee commissions or estimate expenses to prospects.

   3.05 TRANSFER OF SPONSORSHIP
   The company does not permit the transfer of sponsors. Network Marketing is a business of creating relationships. Once an
   Independent Afﬁliate is sponsored, the company believes in maximum protection of that relationship. The only exception is
   upon prior written approval of Company to correct ethical violations as determined at the sole discretion of Company.

   3.06 CROSS SPONSORING
   Independent Afﬁliate may not sponsor, or attempt to sponsor, any non personally sponsored Independent Afﬁliates in any other
   Network Marketing Company. In addition, no Independent Afﬁliate may participate in any action that causes another
   Independent Afﬁliate to be sponsored through someone else into another network marketing company.

   3.07 CROSS RECRUITING WITHIN INTERNATIONAL MARKETS LIVE INC.
   An Independent Afﬁliate may not recruit, or attempt to sponsor, any non-personally sponsored Independent Afﬁliate/Customer,
   that are active or inactive, in International Markets Live Inc. (IML), for less than six (6) months. Cross Recruiting another
   Independent Afﬁliate/Customer, will have a mandatory suspension of thirty (30) days, and commissions and/or bonuses will be
   forfeited. The suspension will precede an investigation, which may result in termination of the Independent Afﬁliate. IML has a
   Zero Tolerance Policy, both for Cross Recruiting and Cross Sponsoring.

   SECTION FOUR: RESIGNATION/TERMINATION

https://im.academy/termsAndConditions                                                                                                           5/13
7/31/2020                               Case 4:20-cv-00017-RGE-HCA Document      47-2AndFiled
                                                                   IM Academy:: Terms          08/03/20 Page 6 of 13
                                                                                        Conditions

   4.01 VOLUNTARY RESIGNATION
   a) Independent Afﬁliate may voluntarily terminate his or her Independent Afﬁliate status by failing to renew or by sending thirty
                                academies
   (30) days written notice of such        stories or
                                     resignation    strategies company
                                                       termination      getting started
                                                                    to Company.          login
                                                                                      Voluntary                                    Select Language
                                                                                                resignation is effective upon receipt of such
   notice by Company.

   b) Independent Afﬁliate who resigns or terminates their Independent Afﬁliate status may reapply as Independent Afﬁliate, three
   (3) months after resignation.

   4.02 SUSPENSION
   Independent Sales Representative may be suspended for violating the terms of his or her Agreement, which includes these
   Policies and Procedures, the Terms and Conditions and the Compensation Plan and other documents produced by Company.
   When a decision is made to suspend Independent Sales Representative, Company will inform the Independent Sales
   Representative in writing that the suspension has occurred effective as of the date of the written notiﬁcation, the reason for the
   suspension and the steps necessary to remove such suspension (if any). The suspension notice will be sent to the Independent
   Sales Representatives "address on ﬁle" pursuant to the notice provisions contained in the Policies and Procedures and Terms
   and Conditions. Such suspension may or may not lead to termination of the Independent Sales Representative as so determined
   by Company at its sole discretion. If the Independent Sales Representative wishes to appeal, Company must receive such appeal
   in writing within ﬁfteen (15) days from the date of the suspension notice. Company will review and consider the suspension and
   notify the Independent Sales Representative in writing of its decision within thirty (30) days from the date of the suspension
   notice. The decision of Company will be ﬁnal and subject to no further review. Company may take certain action during the
   suspension period, including, but not limited to, the following:

   a) Prohibiting the Independent Sales Representative from holding himself or herself as Independent Sales Representative or
   using any of Company's proprietary marks and/or materials;

   b) Withholding commissions and bonuses that are due the Independent Sales Representative during the suspension period;

   c) Prohibiting the Independent Sales Representative from purchasing services and products from Company; and/or;

   d) Prohibiting the Independent Sales Representative from sponsoring new Independent Sales Representatives, contacting
   current Independent Sales Representatives or attending meetings of Independent Sales Representatives.

   If Company, at its sole discretion, determines that the violation which caused the suspension is continuing, and has not
   satisfactorily been resolved or a new violation involving the suspended Independent Sales Representative has occurred, the
   suspended Independent Sales Representative may be terminated.

   4.03 TERMINATION
   Independent Sales Representative may be immediately terminated for violating the terms of his or her Agreement, which
   includes these Policies and Procedures, Terms and Conditions and the Compensation Plan and other documents produced by
   Company upon written notice. Company may terminate a violating Independent Sales Representative without placing the
   Independent Sales Representative on suspension, at Company's sole discretion. When the decision is made to terminate
   Independent Sales Representative, Company will inform the Independent Sales Representative in writing at the address in the
   Independent Sales Representative's ﬁle that the termination has occurred.

   4.04 APPEAL
   If Independent Sales Representative wishes to appeal the termination, Company must receive the appeal in writing within
   ﬁfteen (15) days from the date of notice of termination. If no appeal is received within the ﬁfteen (15) day period, the termination
   will automatically be deemed ﬁnal. If Independent Sales Representative ﬁles a timely notice of appeal, Company will review the
   appeal and notify the Independent Sales Representative of its decision within ten (10) days after receipt of the appeal. The
   decision of Company will be ﬁnal and subject to no further review. In the event the termination is not rescinded, the termination
   will remain effective as of the date stated in the original termination notice.

   4.05 EFFECT OF TERMINATION
   Immediately upon termination, the terminated Independent Sales Representative:

   a) Must remove and permanently discontinue the use of the trademarks, service marks, trade names and any signs, labels,
   stationary or advertising referring to or relating to any product, plan or program of Company.

   b) Must cease representing themselves as Independent Sales Representative of Company;

   c) Loses all rights to his or her Independent Sales Representative position in the Compensation Plan and to all future
   commissions and earnings resulting therefrom;

   d) Must take all action reasonably required by Company relating to protection of Company's conﬁdential information. Company
   has the right to offset any amounts owed by Independent Sales Representative to Company including, without limitation, any
   indemnity obligation incurred pursuant to Section 11.01 herein, from commissions or other compensation due to the
   Independent Sales Representative.

https://im.academy/termsAndConditions                                                                                                                6/13
7/31/2020                               Case 4:20-cv-00017-RGE-HCA Document      47-2AndFiled
                                                                   IM Academy:: Terms          08/03/20 Page 7 of 13
                                                                                        Conditions

   4.06 REAPPLICATION
   The acceptance of any reapplication of a terminated Independent Sales Representative or the application of any family member
                             academies
   of a terminated Independent          stories strategiesshall
                                Sales Representative        company    getting
                                                                be at the      started
                                                                            sole       login of Company and can be denied.
                                                                                  discretion                               Select Language



   4.07 STATE LAWS
   Where state laws on termination are inconsistent with this policy, the applicable state law shall apply.

   SECTION FIVE: TRANSFERABILITY
   5.01 ACQUISITION OF BUSINESS
   Any Independent Sales Representative desiring to acquire an interest in another Independent Sales Representative's business
   must ﬁrst terminate his or her Independent Sales Representative status and wait three (3) months before becoming eligible for
   such a purchase. All such transactions must be fully disclosed and must be approved by Company in advance.

   5.02 TRANSFERS OF INDEPENDENT SALES REPRESENTATIVES
   Except as expressly set forth herein, Independent Sales Representative may not sell, assign or otherwise transfer his or her
   Independent Sales Representative entity (or rights thereof) to another Independent Sales Representative or to an individual
   which has an interest in Independent Sales Representative entity. Notwithstanding the foregoing, Independent Sales
   Representative may transfer his or her Independent Sales Representative entity to his or her sponsor, subject to the conditions of
   Section 5.03 and 5.07. In such an event, the sponsor's entity and the transferring Independent Sales Representatives entity shall
   be merged into one entity.

   5.03 CONDITIONS TO TRANSFERABILITY
   Independent Sales Representatives may not sell, assign, merge or transfer his or her Independent Sales Representative entity (or
   rights thereto) without the prior written approval of Company and compliance with the following conditions:

   a) Company possesses the right of ﬁrst refusal with respect to any sale, assignment, transfer or merger of any Independent Sales
   Representative entity. Independent Sales Representative wishing to sell, assign, transfer or merge his or her Independent Sales
   Representative entity must ﬁrst provide Company with the right and option to make such a purchase or receive such transfer in
   writing on the same terms and conditions as any outstanding or intended offer. Company will advise the Independent Sales
   Representative within ten (10) business days after receipt of such notice of its decision to accept or reject the offer. If Company
   fails to respond within the ten (10) day period or declines such offer, the Independent Sales Representative may make the same
   offer or accept any outstanding offer which is on the same terms and conditions as the offer to Company to any person or entity
   who is not Independent Sales Representative, married to, or a dependent of Independent Sales Representative or who has any
   interest in Independent Sales Representative;

   b) The selling Independent Sales Representative must provide Company with a copy of all documents which detail the transfer,
   including, without limitation, the name of the purchaser, the purchase price and terms of purchase and payment;

   c) An ofﬁce administration transfer fee of 100 must accompany the transfer documents;

   d) The documents must contain a covenant made by the selling Independent Sales Representative for the beneﬁt of the
   proposed purchaser not to compete with the purchaser or attempt to divert or sponsor any existing Independent Sales
   Representative for a period of one (1) year from the date of the sale or transfer;

   e) Upon a sale, transfer or assignment being approved in writing by Company, the buying Independent Sales Representative
   must assume the position and terms of agreement of the selling Independent Sales Representative and must execute a current
   Agreement and all such other documents as required by Company; and

   f) Company reserves the right, at its sole discretion, to stipulate additional terms and conditions prior to approval of any
   proposed sale or transfer. Company reserves the right to disapprove any sale or transfer, where allowed by law.

   5.04 CIRCUMVENTION OF POLICIES
   If it is determined, at Company's sole discretion, that Independent Sales Representative entity was transferred in an effort to
   circumvent compliance with the Agreement, the Policies and Procedures, Terms and Conditions or the Compensation Plan, the
   transfer will be declared null and void. The Independent Sales Representative entity will revert back to the transferring
   Independent Sales Representative, who will be treated as if the transfer had never occurred from the reversion day forward. If
   necessary and at Company's sole discreton, appropriate action, including, without limitation, termination, may be taken against
   the transferring Independent Sales Representative to ensure compliance with the Policies and Procedures and Terms and
   Conditions.

   5.05 SUCCESSION
   Notwithstanding any other provision of this Section, upon the death of Independent Afﬁliate, the Independent Afﬁliate-ship will
   pass to his or her successors in interest as provided by law. However, Company will not recognize such a transfer until the
   successor in interest has executed a current Agreement and submitted certiﬁed copies of the death certiﬁcate, will, trust or
   other instrument required by Company. The successor will thereafter be entitled to all the rights and be subject to all the
   obligations of a Company Independent Afﬁliate.

https://im.academy/termsAndConditions                                                                                                        7/13
7/31/2020                               Case 4:20-cv-00017-RGE-HCA Document      47-2AndFiled
                                                                   IM Academy:: Terms          08/03/20 Page 8 of 13
                                                                                        Conditions

   5.06 RE-ENTRY
   Any Independent Afﬁliate who transfers his or her Independent Afﬁliate Center must wait for three (3) months after the effective
   date of such transfer before academies
                                becomingstories strategies
                                          eligible         company
                                                    to reapply      getting started
                                                               to become            login
                                                                             an Independent Afﬁliate.                     Select Language



   5.07 TRANSFERABILITY OF SPONSORSHIP WHEN A CANCELLED/INACTIVE IBO HAS A PERSONAL IBO/CUSTOMER WHO IS LEFT WITHOUT A
   SPONSOR.
   When an Independent Business Owner (IBO) cancels his/her membership with IML, and/or becomes an Inactive IBO*, as per IML
   Policies and Procedures, the IBO has three (3) months to renew his/her membership with IML, in order to maintain his/her
   current position with IML. The three (3) months period will provide the Sponsor, of the Cancelled/Inactive IBO, time to work with
   him/her, to renew his/her membership with IML, and reactivate his/her IML account. If after the three (3) month period, the
   Cancelled/Inactive IBO does not renew his/her membership with IML, his/her current position with IML is forfeited, and any
   personal IBO and/or Customer, will move up to the next Active IBO, who in turn will become the New Sponsor. There will be NO
   changing of placement in the Unilevel Tree, and there will be NO exceptions to this rule.

   *Inactive IBO is an IBO who has not paid his/her IBO Kit within the last 30 days.

   5.08 Seven (7) Day Placement Rule
   When a new IBO or Customer signs up in IML, the Direct Sponsor of the new IBO or Customer has the ability to place the new
   IBO or Customer, in the Direct Sponsor Unilevel Tree, from the Back Ofﬁce under the Placement Menu. Only the Direct Sponsor
   of the new IBO or Customer is able to place a new IBO or Customer on their Unilevel Tree, by entering the ID number under
   whom they would like to place the new IBO or Customer.

   The Direct Sponsor may only place the new IBO or Customer below another IBO or Customer, on the Direct Sponsor Unilevel
   Tree. The Direct Sponsor may not place the new IBO or Customer, above or in between any existing IBO or Customer.

   After seven (7) days, the Direct Sponsor or the IBO will not be able to make any placement changes. If the Direct Sponsor fails to
   place the new IBO or Customer within seven (7) days of the new IBO or Customer signing up with IML, the new IBO or Customer
   will automatically be placed on the Direct Sponsor First Level.

   SECTION SIX: PROPRIETARY INFORMATION
   6.01 CONFIDENTIALITY AGREEMENT
   During the term of the Agreement, Company may supply to Independent Afﬁliates conﬁdential information, including, but not
   limited to genealogical and Downline reports, customer lists, customer information developed by Company or developed for
   and on behalf of Company by Independent Afﬁliates (including, but not limited to, credit data, customer and Independent
   Afﬁliate proﬁles and product purchase information), Independent Afﬁliate lists, manufacturer and supplier information, business
   reports, commission or sales reports and such other ﬁnancial and business information which Company may designate as
   conﬁdential. All such information (whether in written or electronic format) is proprietary and conﬁdential to Company and is
   transmitted to Independent Afﬁliates in strictest conﬁdence on a "need to know" basis for use solely in Independent Afﬁliates
   business with Company. Independent Afﬁliates must use their best efforts to keep such information conﬁdential and must not
   disclose any such information to any third party, or use this information for any non-company activity directly or indirectly while
   an Independent Afﬁliate and thereafter.

   Independent Afﬁliates must not use the information to compete with Company or for any purpose other than promoting
   Company's program and its products and services. Upon expiration, non-renewal or termination of the Agreement, Independent
   Afﬁliates must discontinue the use of such conﬁdential information and promptly return any conﬁdential information in their
   possession to Company.

   6.02 COPYRIGHT RESTRICTIONS
   With respect to product purchases from Company, Independent Afﬁliates must abide by all manufacturers' use restrictions and
   copyright protections.

   6.03 VENDOR CONFIDENTIALITY
   Company's business relationships with its vendors, manufacturers and suppliers are conﬁdential. Independent Afﬁliates must
   not contact, directly or indirectly, or speak to, or communicate with any supplier or manufacturer of Company except at
   Company sponsored events at which the supplier or manufacturer is present at the request of Company.

   SECTION SEVEN: TRADEMARKS, LITERATURE & ADVERTISING
   7.01 TRADEMARKS
   Companies name trademarks, service marks and copyrighted materials are owned by the Company. The use of such marks and
   materials must be in strict compliance with these Policies and Procedures.

   7.02 ADVERTISING & PROMOTIONAL MATERIALS
   Only the promotional and advertising materials produced by Company or approved in advance in writing by Company may be
   used to advertise or promote an Independent Afﬁliate's business or to sell products and services of Company. Company's litera‐
   ture and materials may not be duplicated or reprinted without the prior written permission.


https://im.academy/termsAndConditions                                                                                                       8/13
7/31/2020                               Case 4:20-cv-00017-RGE-HCA Document      47-2AndFiled
                                                                   IM Academy:: Terms          08/03/20 Page 9 of 13
                                                                                        Conditions

   7.03 USE OF COMPANY NAME
   Independent Afﬁliates may use the name of Company only in the following format: "Independent Afﬁliate for International
   Markets Live, Inc.".                 academies   stories   strategies   company   getting started   login            Select Language



   7.04 STATIONERY AND BUSINESS CARDS
   Independent Afﬁliates are not permitted to "create" their own stationery, business cards or letterhead graphics, if Company's
   trade name or trademarks are used. Only the approved Company's graphics version and wording are permitted; letterhead,
   envelopes and business cards must be ordered using the online/stationery order form.

   7.05 ELECTRONIC ADVERTISING
   Independent Afﬁliates may not advertise or promote their Independent Afﬁliate business or Company's business, products or
   marketing plan or use Company's name in any electronic media or transmission, including on the Internet via web sites or oth‐
   erwise, without the prior written approval of Company's legal department.

   7.06 TELEPHONE LISTING
   Independent Afﬁliates are not permitted to use Company's trade name in advertising their telephone and telecopy numbers in
   the white or yellow page sections of the telephone book. Independent Afﬁliates are not permitted to list their telephone num‐
   bers under Company's trade name without ﬁrst obtaining Company's prior written approval. If approval is granted for an "800"
   listing, it must be stated in the following manner: "Independent Afﬁliate for Company".

   7.07 TELEPHONE ANSWERING
   Independent Afﬁliates may not answer the telephone by saying "International Markets Live, Inc.," or in any other manner that
   would lead the caller to believe that he or she has reached the ofﬁces of the Company.

   7.08 IMPRINTED CHECKS
   Independent Afﬁliates are not permitted to use Company trade name or any of its trademarks or service marks on their business
   or personal checking accounts.

   7.09 MEDIA INTERVIEWS
   Independent Afﬁliates are prohibited from granting radio, television, newspaper tabloid or magazine interviews or using public
   appearances, public speaking engagements, or making any type of statement to the public media to publicize the Company, its
   products or Company businesses, without the express prior written approval of Company. All media inquiries should be in
   writing and referred to Company's corporate ofﬁce, legal department.

   7.10 ENDORSEMENTS
   No endorsements by a Company ofﬁcer or administrator or third party may be asserted, except as expressly communicated in
   Company literature and communications. Federal and state regulatory agencies do not approve or endorse direct selling
   programs. Therefore, Independent Afﬁliates may not represent or imply, directly or indirectly, that Company's programs,
   products or services have been approved or endorsed by any governmental agency.

   7.11 RECORDINGS
   Independent Afﬁliates may not produce or reproduce for sale or personal use products sold by Company or any Company-
   produced literature, audio or video material, presentations, events or speeches, including conference calls. Video and/or audio
   taping of Company meetings and conferences is strictly prohibited.

   7.12 REPACKAGING PROHIBITED
   Independent Afﬁliates may not repackage products or materials of Company.

   7.13 INDEPENDENT COMMUNICATIONS
   Independent Afﬁliates, as Independent Contractors, are encouraged to distribute information and direction to their respective
   Downlines. However Independent Afﬁliates must identify and distinguish between personal communications and the ofﬁcial
   communications of Company.

   SECTION EIGHT: PAYMENT OF COMMISSIONS
   8.01 BASIS FOR COMMISSIONS
   Commissions and other compensation cannot be paid until a completed Agreement has been received and accepted by
   Company. Commissions are paid ONLY on the sale of Company services and products. No commissions are paid on the
   purchase of Sales materials or for Sponsoring Independent Afﬁliates. In order to receive commissions on products and services
   sold, Company must have received and accepted an Agreement prior to the end of the commission period in which the sale is
   made.

   8.02 COMMISSION PERIOD
   A business period refers to the time period opening on the ﬁrst (1st) day of the commission period and extending up until order
   entry closes on the last business day of the period (5:00 p.m.). Company ofﬁces are open Monday through Friday 9 a.m.-5 p.m.,
   with the exception of certain holidays as posted by Company.

   8.03 COMMISSION PAYMENTS
https://im.academy/termsAndConditions                                                                                                     9/13
7/31/2020                               Case 4:20-cv-00017-RGE-HCA Document      47-2AndFiled
                                                                    IM Academy:: Terms         08/03/20 Page 10 of 13
                                                                                         Conditions

   Commissions are paid to "qualiﬁed" Independent Afﬁliates as deﬁned within the Compensation Plan. Independent Afﬁliates
   must consult the Compensation Plan for a detailed explanation of the beneﬁts, commission structure and requirements of the
   Compensation Plan.      academies stories strategies company getting started login                             Select Language



   8.04 OFFSET OF COMMISSIONS
   Any commissions or bonuses earned and paid on products returned is the obligation of and must be repaid to Company by
   Independent Afﬁliates earning such commissions. Company has the right to offset such amounts against future commissions
   and other compensation paid or owed to such Independent Afﬁliates who received commissions.

   8.05 PAYMENT OF BONUSES AND COMMISSIONS
   In order for any member or independent afﬁliate to receive any bonuses or commissions from the Company, the member or
   independent afﬁliate must be "Active" and in "Good Standing". "Active" refers to a member or independent afﬁliate that is paying
   their monthly subscription and using the products and services of the Company on a regular basis. "Good Standing" refers to a
   member or independent afﬁliate that does not owe any monies to the Company.

   8.06 INACTIVE EWALLET
   IML has a strict 90 Day Policy, and will reverse all commissions deposited in your eWallet after 90 days of inactivity.

   IML strongly recommends that you transfer as soon as possible all commissions from your eWallet. Therefore, it is your
   responsibility to transfer all commissions from your eWallet within 90 days of being deposited on your eWallet.

   Please note that if your commissions are reversed due to your eWallet becoming inactive after 90 days, IML is not obligated to
   deposit back any reversed commissions.

   8.07 INACTIVE IBO
   If you missed your weekly commissions, because your IBO Kit subscription was not paid on your billing date* causing you to
   become an Inactive IBO before IML paid the weekly commissions period, IML is not obligated to make any commissions
   adjustments because you missed your payment on your billing date*.

   It is very important that you understand that if you are an Active IBO on the week that commissions are being paid on, but you
   become an Inactive IBO on the week that commissions are paid, your will not be paid that week.

   Please note that only you, not IML, are fully responsible to make sure your IBO Kit subscription payment is processed on your
   billing date*.

   *Billing Date = Date you signed-up with IML.

   SECTION NINE: PURCHASE & SALE OF SERVICES
   9.01 PAYMENT OPTIONS
   Payments made by credit card may be subject to up to a 24 hour hold during this period we cannot guarantee your placement
   in the referral network until payment is authorized. If an underpayment is made, the order will not be processed until the full
   amount is received by Company. If an overpayment is made, Company will process the order and issue a credit to Independent
   Afﬁliate's account, which will automatically refund on the next commission check paid to Independent Afﬁliate. Orders will not
   be processed if cancellation of a credit card is made. Orders for services are not effective until accepted by Company.

   9.02 PROMOTIONAL ITEMS
   All promotional items which bear Company name or logo must be purchased solely from Company unless prior written
   permission is obtained from Company.

   9.03 SERVICES CLAIMS
   Independent Afﬁliates may make no claim, representation or warranty concerning any service of Company, except those
   expressly approved in writing by Company or contained in ofﬁcial Company materials.

   9.04 FAX BLASTS, SPAMMING
   Fax blasting and unsolicited e-mailing (SPAMMING) is prohibited.

   SECTION TEN: GUARANTEE & REFUND POLICY
   10.01 MONEY BACK GUARANTEE
   The Company offers a seven (7) day, 100% Money Back, and Satisfaction Guarantee to all subscribers. The seven (7) days, 100%
   Money Back Guarantee, starts from the date of purchase, includes weekends, and only applies to the initial purchase of a Gold or
   Platinum Package. If a subscriber is dissatisﬁed with the service for any reason, the subscriber may receive a refund within seven
   (7) days of the subscriber's initial purchase, for a full refund of the purchased price. All other warranties and guarantees are
   disclaimed. After seven (7) days, your purchase will no longer be refundable.

   The Company offers a seven (7) days Money Back Guarantee for all subscription payments made to IML. This includes the date
   the subscription is due, includes weekends, and only applies to monthly subscription ("Autoship") payments. If a subscriber is
   dissatisﬁed with the service for any reason, the subscriber may receive a refund within seven (7) days of the subscriber's monthly

https://im.academy/termsAndConditions                                                                                                 10/13
7/31/2020                               Case 4:20-cv-00017-RGE-HCA Document      47-2AndFiled
                                                                    IM Academy:: Terms         08/03/20 Page 11 of 13
                                                                                         Conditions

   subscription, for a full refund of the subscription price. All other warranties and guarantees are disclaimed. After seven (7) days,
   your purchase will no longer be refundable.
                                        academies   stories   strategies   company   getting started   login                 Select Language

   10.02 WARRANTIES
   Except as expressly stated herein, Company makes no warranty or representation as to the merchantability, ﬁtness for a
   particular purpose, workmanship or any other warranty concerning any product or service purchased from or through
   Company.

   10.03 BUYER'S RIGHT TO CANCEL
   Federal law grants a buyer the right to cancel certain sales without penalty prior to midnight of the third business day after the
   transaction. This rule covers retail consumer sales of 25 or more that occur away from the seller's main ofﬁce. Independent
   Afﬁliates must orally inform the buyer of the three-day right to cancel at the time the buyer purchases the goods and deliver 2
   three-day cancellation notices to every customer.

   SECTION ELEVEN: GENERAL PROVISIONS
   11.01 INDEMNITY AGREEMENT
   Each and every Independent Afﬁliate agrees to indemnify and hold harmless Company, its shareholders, ofﬁcers, directors,
   employees, agents and successors in interest from and against any claim, demand, liability, loss, cost or expense including, but
   not limited to, court costs and attorneys' fees, asserted against or suffered or incurred by any of them, directly or indirectly arising
   out of or in any way related to or connected with allegedly or otherwise, the Independent Afﬁliates (a) activities as Independent
   Afﬁliate; (b) breach of the terms of the Agreement; and/or (c) violation of or failure to comply with any applicable federal, state or
   local law or regulation.

   11.02 PROCESSING CHARGES
   Company reserves the right to institute a processing charge for commission checks and/or genealogy requests.

   11.03 OTHER SERVICES
   Independent Afﬁliates may not promote or sell another company's services at functions organized to feature Company and it's
   products/services. Independent Afﬁliates are not restricted from selling the services and products of other companies, however
   promotion of any other companies' services, products and/or business programs to Company Independent Afﬁliates or
   Customers is strictly prohibited.

   11.04 LIABILITY
   To the extent permitted by law, Company shall not be liable for, and each Independent Afﬁliate releases Company from, and
   waives all claims for any loss of proﬁts, indirect, direct, special or consequential damages or any other loss incurred or suffered by
   Independent Afﬁliate as a result of (a) the breach by Independent Afﬁliate of the Agreement and/or the Terms and Conditions
   and/or the Policies and Procedures; (b) the operation of Independent Afﬁliate's business; (c) any incorrect or wrong data or
   information provided by Independent Afﬁliate; or (d) the failure to provide any information or data necessary for Company to
   operate its business, including, without limitation, the enrollment and acceptance of Independent Afﬁliate into the Com‐
   pensation Plan or the payment of commissions and bonuses.

   11.05 RECORDKEEPING
   Company encourages all Independent Afﬁliate to keep complete and accurate records of all their business dealings.

   11.06 FORCE MAJEURE
   Company shall not be responsible for delays or failure in performance caused by circumstances beyond a party's control, such as
   but not limited to: ﬁre, ﬂood, earthquake, storm, power outages, labor difﬁculties, strikes, war, government decrees or orders
   and/or curtailment of a party's usual source of supply.

   11.07 VIOLATIONS
   It is the obligation of every Independent Afﬁliate to abide by and maintain the integrity of the Policies and Procedures and
   Terms and Conditions. If Independent Afﬁliate observes another Independent Afﬁliate committing a violation, he or she should
   discuss the violation directly with the violating Independent Afﬁliate. If the Independent Afﬁliate wishes to report such violation
   to Company, he or she must detail violations in writing only and mark the correspondence "Attention: Legal Department".

   11.08 AMENDMENTS
   Company reserves the right to amend the Agreement, Policies and Procedures, Terms and Conditions, its retail prices, product
   and service availability and the Compensation Plan type at any time without prior notice as it deems appropriate. By entering
   into the Independent Afﬁliate Agreement, an Afﬁliate agrees to abide by all amendments or modiﬁcations that Company elects
   to make. Amendments will be communicated to Independent Afﬁliate through ofﬁcial Company notiﬁcations such as, but not
   limited to, posting on Company website, posting in Independent Afﬁliate back ofﬁce, e-mail, special mailings or publications.
   Amendments are effective and binding upon submission to the Company website. In the event any conﬂict exists between the
   original documents or policies and any such amendment, the amendment will control. The continuation of an Independent
   Afﬁliate business, the acceptance of any beneﬁts under the Agreement, or acceptance of commissions from the sale of products
   or services constitutes acceptance of all amendments.


https://im.academy/termsAndConditions                                                                                                          11/13
7/31/2020                               Case 4:20-cv-00017-RGE-HCA Document      47-2AndFiled
                                                                    IM Academy:: Terms         08/03/20 Page 12 of 13
                                                                                         Conditions

   11.09 NON-WAIVER PROVISION
   No obligation or provision herein, and no custom or practice of the parties at variance with these Policies and Procedures, shall
                               academies
   constitute a waiver of Company's   rightstories strategiesexact
                                             to demand          company getting started
                                                                   compliance           login Policies and Procedures. Company's Select
                                                                                 with these                                      waiver Language
                                                                                                                                            of
   any particular default by Independent Afﬁliate shall not affect or impair Company's rights with respect to any subsequent
   default, nor shall it affect in any way the rights or obligations of any other Independent Afﬁliate. No delay or omissions by
   Company to exercise any right arising from a default effect or impair Company's rights as to that or any subsequent or future
   default. Waiver by Company can be affected only in writing by an authorized ofﬁcer of Company.

   11.10 GOVERNING LAW
   The Agreement and these Policies and Procedures shall be governed by the laws of New York NY United States.

   11.11 DISPUTES
   In the event a dispute arises between the Company and a Independent Afﬁliate regarding their respective rights, duties under
   this agreement, or in the event of a claim of breach of the Independent Afﬁliate Agreement, it is agreed that such dispute shall
   be exclusively resolved pursuant to binding arbitration under the Commercial Rules of the American Arbitration Association with
   arbitration to occur at New York NY United States. The Arbitrator may award, in addition to declaratory relief, contractual
   damages and shall award reasonable attorney's fees and costs to the prevailing party. An award of attorney's fees and costs shall
   continue through any review, appeal or enforcement of an arbitration decision. The arbitration decision may be enforced in any
   court of competent jurisdiction. This provision shall not be construed so as to prohibit either party from obtaining preliminary or
   permanent injunctive relief in any court of competent jurisdiction. The parties each expressly waive their right to collect
   consequential, punitive and exemplary damages from the other party.

   11.12 ENTIRE AGREEMENT
   The Policies and Procedures are incorporated into the Agreement and, along with the Terms and Conditions and Compensation
   Plan, constitute the entire agreement of the parties regarding their business relationship.

   11.13 SEVERABILITY
   If under any applicable and binding law or rule of any applicable jurisdiction, any provision of the Agreement, including these
   Policies and Procedures and Terms and Conditions, or any speciﬁcation, standard or operating procedure which Company has
   prescribed is held to be invalid or unenforceable, Company shall have the right to modify the invalid or unenforceable provision,
   speciﬁcation, standard or operating procedure or any portion thereof to the extent required to be valid and enforceable, and the
   Independent Afﬁliate shall be bound by any such modiﬁcation. The modiﬁcation will be effective only in the jurisdiction in which
   it is required.

   11.14 LIMITATION OF DAMAGES
   TO THE EXTENT PERMITTED BY LAW, COMPANY AND ITS INDEPENDENT AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES
   AND OTHER REPRESENTATIVES, SHALL NOT BE LIABLE FOR, AND INDEPENDENT AFFILIATE HEREBY RELEASE THE
   FOREGOING FROM, AND WAIVE ANY CLAIM FOR LOSS OF PROFIT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR EXEMPLARY
   DAMAGES WHICH MAY ARISE OUT OF ANY CLAIM WHATSOEVER RELATING TO COMPANY PERFORMANCE,
   NONPERFORMANCE, ACT OR OMISSION WITH RESPECT TO THE BUSINESS RELATIONSHIP OR OTHER MATTERS BETWEEN
   ANY COMPANY AND COMPANY, WHETHER SOUNDING IN CONTRACT TORT OR STRICT LIABILITY. COMPANY SHALL NOT
   EXCEED AND IS HEREBY EXPRESSLY LIMITED TO, THE AMOUNT OF UNSOLD COMPANY SERVICES AND/OR PRODUCTS OF
   COMPANY OWNED BY THE INDEPENDENT AFFILIATE AND ANY COMMISSIONS OWED TO THE INDEPENDENT AFFILIATE.

   11.15 NOTICE
   Any communication, notice or demand of any kind whatsoever which either the Independent Afﬁliate or Company may be
   required or may desire to give or to serve upon the other shall be in writing and delivered by electronic communication whether
   by telex, telegram, Email or telecopy (if conﬁrmed in writing sent by registered or certiﬁed mail, postage prepaid, return receipt
   requested). Any such communication, notice or demand shall be deemed to have been given or served on the date of
   conﬁrmed dispatch, if by electronic communication, or on the date shown on the return receipt or by other evidence if delivery is
   by mail.

   11.16 USE OF MATERIAL
   All materials included on the IM mastery academyâ„¢ websites and any other content are protected by copyright, trademark and
   other laws as property of the International Markets Live Corporation & any of its subsidiary entities, unless otherwise noted.
   Unauthorized use of the logo, branding, or any such company materials violates copyright, trademark and other laws. As an
   Independent Business Owner, you may download and or print the company approved materials for use only. Copies that you
   make of the material must bear any copyright, trademark or other proprietary notices located on the IM mastery academyâ„¢
   websites, presentations, and or social media which pertain to the material being copied. Any other sale, modiﬁcation,
   reproduction, re-distribution, publication or re-transmission of any information from the IM mastery academyâ„¢ in whole or in
   part without the prior written permission of the Parent Corporation, is strictly prohibited.

   Ofﬁce:
   International Markets Live, Inc
   348 West 57th Street #247, New York, NY 10019

https://im.academy/termsAndConditions                                                                                                              12/13
7/31/2020                                         Case 4:20-cv-00017-RGE-HCA Document      47-2AndFiled
                                                                              IM Academy:: Terms         08/03/20 Page 13 of 13
                                                                                                   Conditions

   Email: info@imarketslive.com

   Please note that any inquiries into Rank,
                               academies      Commissions
                                         stories strategies  Earnings/Payments,
                                                            company getting started Placement Requests, 2 and Free Status, and
                                                                                    login                                  Select Language

   Cancellation/Refund Requests CANNOT be handled over the phone - You will need to submit a support ticket.




                                                          address: 348 West 57th Street #247, New York, NY 10019                        phone: +1 518-801-1010


              IM mastery academy™              IMchange.org           Copyright © 2019 IMacademy Inc. ALL rights reserved                 Privacy Policy         Terms of use          Sales & Refunds          Legal

                                                                                                      Policies & Procedures



        FULL RISK DISCLOSURE: Trading contains substantial risk and is not for every investor. An investor could potentially lose all or more than the initial investment. Risk capital is money that can be lost
        without jeopardizing financial security or life style. Only risk capital should be used for trading and only those with sufficient risk capital should consider trading. Past performance is no guarantee of
        future results.




https://im.academy/termsAndConditions                                                                                                                                                                                   13/13
